DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2022 has been entered.
 
Response to Amendment
Applicant’s amendment filed 8/5/2022 has been entered. 
Claims 1 and 3-13 remain pending. 

Claim Objections
Claims 1 and 9 objected to because of the following informalities: 
	-Claim 1, line 22 recites “an entire width of the cinch block”, after further review, should be recited as “an entire width, in a direction perpendicular to the forward direction or the rearward direction, of the cinch block”.
	-Claim 1, line 24, “formed in the surface” should be recited as “formed in a surface”.
	-Claim 9, line 18 recites “an entire width of the cinch block”, after further review, should be recited as “an entire width, in a direction perpendicular to the forward direction or the rearward direction, of the cinch block”.
	-Claim 9, line 20, “formed in the surface” should be recited as “formed in a surface”.
	-Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 3 and 4, claim 3 recites “a pair of parallel staple tracks” and Claim 4 recites “a pair of parallel grooves”, however, these features are previously defined in Claim 1 and therefore it is unclear if the Applicant is attempting to refer to the same features or referring to different tracks and grooves. Therefore the claims are rendered indefinite.  
	Claim 5 depends from Claim 3 and therefore is rendered indefinite for the same reasoning outlined above.
	Regarding Claim 6, lines 1-2 recite “the bottom portion of each staple leg track”, however, “the bottom portion” of the staple leg tracks lacks antecedent basis within the claim and therefore renders the claim indefinite. It is noted that Claim 1 recites “a bottom portion” but with respect to the U-shaped curved profile and not the tracks. Similarly, “the forward curved portion” and “the rearward curved portion” both lack antecedent basis within the claim. 
	Regarding Claims 10 and 11, claim 10 recites “a pair of parallel staple tracks” and Claim 11 recites “a pair of parallel grooves”, however, these features are previously defined in Claim 9 and therefore it is unclear if the Applicant is attempting to refer to the same features or referring to different tracks and grooves. Therefore the claims are rendered indefinite.  
	Claims 12 and 13 depend from Claim 10 and therefore are rendered indefinite for the same reasoning outlined above.

	

Allowable Subject Matter
Claims 1 and 3-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding Claims 1 and 9, none of the prior art references, alone or in combination, anticipate or render obvious the claimed invention. 
	As outlined in the previous Final Rejection mailed on 4/5/2022, the combination of Hamilton (US Patent 3,900,144), Macanique (FR 1397370A), and Maynard (US Patent 1,956,174) disclose several features of the claimed invention however, none of the references disclose the clinch block comprising a U-shaped cross section across its entire width in a direction perpendicular to the claimed rearward or forward direction, and wherein the U-shaped curved profile comprises a pair of parallel staple leg tracks comprised of a pair of parallel grooves formed in a surface of the U-shaped curved profile. 
	Further with respect to Claim 9, both Babcock (US Patent 2,046,359) and Tidwell Jr. (US Patent 3,871,227) disclose several features of the claimed clinch block but neither reference discloses the clinch block comprising a U-shaped cross section across its entire width in a direction perpendicular to the claimed rearward or forward direction and Tidwell Jr. clearly does not disclose the claimed staple tracks/grooves formed in the U-shaped profile. Further with respect to Babcock, while the clinch block thereof does comprise a form of concave profile/cross section, the profile does not comprise a vertically extending side to resemble a “U-shape” and further it is not readily clear that the clinch block of Babcock can be readily disposed on an end of a clinch arm to perform as claimed. 
	Lastly, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified either of Hamilton, as modified by Macanique and Maynard, Babcock, or Tidwell Jr. to obtain a clinch block configured as claimed without significant structural changes and the use of improper hindsight to make such a modification. 
	Therefore, these features in combination with the remaining features of the claims render the claimed subject matter allowable over the prior art. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
	-McGill (US Patent 212,316) discloses clinch blocks comprising a U-shaped profile with a staple track formed within the profile (see Figures 9-12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        8/23/2022